 DECATUR TRANSFER & STORAGE, INC.DecaturTransfer&Storage,Inc.andRetail,Wholesale & Department Store Union,AFL-CIO.Case 10-CA-7695August 14, 1969DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSOn June 30, 1969, Trial Examiner Charles W.Schneider issued his Decision in the above-entitledproceeding, granting General Counsel's Motion forSummary Judgment, on the ground that there areno unresolved issues requiring an evidential hearingand finding that the Respondent had engaged in andwas engaging in certain unfair labor practices withinthemeaning of the National Labor Relations Act,as amended. The Trial Examiner recommended thattheRespondent cease and desist from such unfairlabor practices and take certain affirmative action,assetforth in the attached Trial Examiner'sDecision.Thereafter,theRespondentfiledexceptions to the Trial Examiner's Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has considered the Trial Examiner'sDecision, the exceptions and brief, and the entirerecord in this case, and hereby adopts the findings,conclusions,and recommendations of the TrialExaminer.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andherebyordersthattheRespondent,DecaturTransfer & Storage, Inc., Huntsville, Alabama, itsofficers,agents, successors, and assigns, shall taketheactionsetforth in the Trial Examiner'sRecommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThe IssueCHARLES W.SCHNEIDER,Trial Examiner:The case ariseson a motion for summary judgment by the GeneralCounsel upon an admitted refusal by the Respondent tobargain with a certified union on the ground that theRespondent'sobjectionstotheelectionhadbeenimproperly overruled.63The Representation Proceeding'Upon a petition filed July 29, 1968, by Retail,Wholesale & Department Store Union, AFL-CIO, theUnion, and a stipulation for certification upon consentelection dated August 21, 1968, an election was conductedon September 18, 1968, under the supervision of theBoard's Regional Director, among employees of DecaturTransfer& Storage, Inc., the Respondent, in anappropriateunitdescribed hereinafter.Of 58 eligiblevoters in the unit 48 cast ballots, of which 32 were cast fortheUnion, 15 against the Union, and I was void. Noballots were challenged.Pursuant to timely objection to conduct affecting theresults of the election filed by Respondent on September23, 1968, an investigation was conducted by the RegionalDirector in accordance with Section 102.69 of the Board'sRules.The grounds for the objection were that asupervisor of the Respondent had engaged in organizingactivities and had campaigned for the Union prior to theelectionand had induced, encouraged, and coercedemployees to vote for the Union, thereby interfering witha free and fair choice in the election.On November 19, 1968, the Regional Director issuedhis report on objection in which he recommended that theobjection be overruled and that the Union be certified ascollective-bargaining representative of the employees inthe appropriate unit. In the report the Regional Directorfound that the alleged supervisor referred to, ClarenceRoy Estrumse, was "very active" on behalf of the Unionduring the union campaign. The Regional Director furtherfound,however, that the Respondent was aware ofEstrumse's union sympathies prior to the election, that theRespondent had heard rumors that Estrumse was workingon behalf of the Union, and that Respondent wasinformed by Estrumse that he would be an observer at theelection.'Further, the Regional Director found that theRespondent took no action to disavow any improperconduct by Estrumse, included his name on the eligibilitylist to vote in the election, did not challenge Estrumse'sballot,and apparently did not object to Estrumse'sactivityas union observer. In these circumstances theRegional Director held that because of the Respondent'saction in permitting the election to proceed and in failingto take appropriate steps to dissipate the alleged coerciveeffects of the conduct of its supervisors, the Respondent,in effect, was estopped from contesting the election on theground stated by the Respondent. The Regional Directordid not find it necessary to decide whether Estrumse'sconduct was coercive or whether he was a supervisor. TheRegional Director concluded that:IfEstrumse was not a supervisor, his conduct wasclearlypermissible,ifhewas a supervisor, theEmployer, by reason of its knowledge and acquiesencemay not now invalidate the election because of theallegedmisconduct of its own representative. [CitingTalladegaCotton Factory, Inc.,91NLRB 470, andHadley Manufacturing Corp.,106 NLRB 620.]'Administrativeorofficialnotice is takenof the record in therepresentation proceeding,Case 10-RC-7488,as the term"record" isdefined inSec. 102 68 and 102.69(f)of the Board'sRules(Rules andRegulations and Statements of Procedure, National Labor RelationsBoard,Series 8 as amended).SeeLTV Electrosystems, Inc.,166 NLRBNo 81, enfd 388 F.2d 683 (C.A. 4);GoldenAge Beverage Co,167NLRB No. 24;IntertypeCo, v. Penello,269 F.Supp573 (D.C.Va.);IntertypeCo v N L R B,401 F.2d 41 (C.A.4);Follett Corp.,et al,164NLRB No. 47, enfd. 397 F 2d 91 (C.A 7); Sec. 9(d) of the NLRA'Estrumse did not, however, serve as an observer.178 NLRB No. 12 64DECISIONS OFNATIONALLABOR RELATIONS BOARDOnNovember 29, 1968, the Respondent filedEmployer's exceptions to Regional Director's conclusionswith the Board in Washington, D.C., and requested ahearing on the ground that the matter involved substantialand material factual issues.On January 23, 1969, the Board issued its Decision andCertification of Representative in which it adopted theRegionalDirector'sfindings,conclusions,andrecommendationsandcertifiedtheUnionastherepresentative in the appropriate unit. The Board said inpart:The Employer's exceptions, in our opinion, raise nomaterial or substantial issues of fact or law whichwouldwarrant reversal of the Regional Director'sfindingsand recommendations.We agree with theRegionalDirector'sconclusion that the Employer'sfailure to act on the basis of rumors that Estrumse hadbeen working on behalf of the Union and its knowledgeof Estrumse's union sympathies is sufficient to establishthattheEmployer acquiesced in any supervisorymisconduct, irrespectiveofwhether the Employerpossessed actual knowledge that Estrumse engaged incoercive organizational activities during the preelectionperiod.The Unfair Labor Practice CaseOn March 19, 1969, the Union filed an unfair laborpractice charge alleging that the Respondent had refusedto bargain with the Union on or about February 15, 1969.On March 20, 1969, the Regional Director issued acomplaint upon the charge in which the Regional Directorasserted,inter alia,that on or about February 15, 1969,and specificallyonFebruary25,1969,theUnionrequested the Respondent to bargain and that on or aboutFebruary25,March 3, and March 11, 1969, theRespondent refused to bargain and continues to so refuse.This conduct is alleged in the complaint as violative ofSection 8(a)(1) and (5) of the Act.On March 27, 1969, the Respondent filed its answer inwhich it admits all the material facts alleged in thecomplaint except the following, which it denied: (1) thatthe Union is the representative of the employees, (2) thatthe Respondent's refusal to bargain was "continuing," and(3) that the Respondent committed unfair labor practices.Affirmatively,Respondent asserts in its answer that thecertification is null and void, and states that its solereason to decline to meet and bargain with the Union is inorder to obtain judicial review of the certification. Inaddition the answer requests a hearing on the complaintpursuant to Section 101.10 of the Board's rules in order toafford the Respondent an opportunity to present evidencein the representation case on what the Respondent terms"substantial and material factual issues in dispute."On April 11, 1969, Counsel for the General Counselfiled a motion for summary judgment on the ground thatin view of the Board's action in the representation caseand the state of the pleadings there were no issues of factor law requiring a hearing, and prayed issuance of aDecision finding the violations alleged in the complaint.On this motion an order to show cause was issuedreturnable May 7, 1969.On April 30, 1969, the Respondent filed a response tothe Order to Show Cause. In its response the Respondentopposes the motion for summary judgment and moves forhearingon the issues raised on its objections on thegrounds (1) that the Regional Director's determinations inthe representation proceeding and the Board's adoption ofthem was based on anex parseinvestigationwithouthearing in denial of due process in violation of theAdministrative Procedure Act, and not in compliance withthe Board's Rules and Regulations, Section 102.69(c);3 (2)that the objections raised substantial and material issuesrequiring hearing before entrance of judgment on thecomplaint, and (3) that a hearing is required to providethe Board with a proper evidentiary record for review oftheRegional Director's decision.With the exception ofground no. 3, Respondent's contentions in its response tothe Order To Show Cause are essentially a restatement ofitspositions stated previously in the representation caseand in its answer to the complaint.On May 7, 1969, the Union filed a response to theOrder To Show Cause in support of the motion forsummary judgment.Ruling on Motion for Summary JudgmentIt is established Board policy, in the absence of newlydiscoveredor previously unavailable evidence, not topermit litigation before a Trial Examiner in a complaintcase of issues' which were or could have been litigated in aprior related representation proceeding.' This policy isapplicable even though no formal hearing on objectionshas been provided by the Board. Such a hearing is not amatter of right unless substantial and material issues areraised;' and that there are not such issues here has beeneffectively decided by the Board.With the exception of the contention in the response toOrder To Show Cause referred to above as No. 3, all theRespondent's contentions in the representation case and inthis unfair labor practice case, including the Respondent'sright to hearing on the issues, were urged before theRegional Director and/or the Board and were denied.Those denials are binding on the Trial Examiner. TheRespondent is free to request the Board to reconsider itsdetermination and in the event of adverse decision to seekreview in an appropriate court of appeals. The Board'sdispositions are not, however, reviewable by the TrialExaminer. There are thus no unresolved matters requiringan evidential hearing. Though the Respondent contendsthat a hearing is necessary for a proper evidentiary recordinorder to review the correctness of the RegionalDirector's decision, the representation record as definedby the Board's rules has been officially noted and is to beconsidered as incorporated herein. See fn.1,supra,andthe cases there cited. The Motion of the General Counselfor summary judgment is therefore granted, and I hereby'Sec 102 69(c) provides in part.if it appears to the regional director that substantial and materialfactual issues exist which can be resolved only after a hearing,he shallissue and cause to be served on the parties a notice of hearing on saidissues before a hearing officerPresumably this is the portion of the rule to which the Respondent refers.'Krieger-Ragsdale & Co.Inc.159NLRB 490, enfd 379 F 2d 517(C.A. 7), cert.denied389 U.S. 1041,MacombPottery Co v N.L R B.,376 F 2d 450 (C A.7);HowardJohnsonCompany,164 NLRB No. 121,Metropolitan Life Insurance Company,163 NLRB No71 SeePittsburghPlateGlassCo. v. N.L R.B.313US 146,162,NLRB Rules andRegulations,Sec. 102.67(f) and 102 69(c).'O K Van and Storage,Inc,127 NLRB 1537,enfd.297 F.2d 74 (C A.5)SeeAir ControlWindowProducts,Inc., 335 F 2d 245, 249 (C.A. 5)"If there is nothing to hear,than a hearing is a senseless and uselessformality" See alsoN.L R.B.v.Bata ShoeCo,377 F.2d 821, 826 (C.A.4). ". . . there is no requirement,constitutional or otherwise,that there bea hearing in the absence of substantial and material issues crucial todetermination of whether NLRB election results are to be accepted forpurposes of certification." DECATUR TRANSFER & STORAGE, INC65make the following furtherFINDINGS AND CONCLUSIONSITHE BUSINESS OF THE RESPONDENTRespondent is, and has been at all times materialherein, an Alabama corporation, with places of businesslocated at Decatur and Huntsville, Alabama, where it isengaged in long distance and local moving and storage ofhousehold goodsRespondent, during the past calendar year, whichperiod is representative of all times material herein,derived gross revenue in excess of $50,000 from theinterstate transportation of household goodsRespondent is, and has been at all times materialherein,engaged in commerce within the meaning ofSection 2(6) and (7) of the ActlITHE LABORORGANIZATION INVOLVEDThe Unionis,and has been at all times material herein,a labor organizationwithin themeaning ofSection 2(5) ofthe ActIIITHE UNFAIR LABOR PRACTICESThe following employees of the Respondent constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the ActAll truck drivers and warehouse employees, includingpackers, loaders, warehousemen and utility and servicemen at the Respondent's Decatur and Huntsville,Alabama establishments,butexcludingtemporarysummeremployees,officeclericalemployees,professionalemployees, guards, and supervisors asdefined in the ActAt all times since January 23, 1969, the Union has beenthe representative of a majority of the employees in theappropriate unit for the purposes of collective bargaining,and by virtue of Section 9(a) of the Act is the exclusiverepresentative of all the employees in said anit for thepurposes of collective bargainingOn or about February 15, 1969, including specificallyon or about February 25, 1969 and March 3, 1969, theUnion requested Respondent to bargain collectively withtheUnion as the exclusive representative of all theemployees in the aforesaid unitThe Respondent's answer, while admitting the specificrefusals to bargain, denies the allegation of the complaintthat the Respondent "continues to refuse" to bargainHowever, the Respondent's correspondence with theUnion, and its stated position in its answer to the effectthat the Respondent's reason for refusal to bargain is itswish to secure judicial review of the certification, establisha continuingrefusal tobargainIt is therefore found thaton or about February 15, 1969, and at all times thereafter,includingspecifically on or about February 25, March 3,and March 11, 1969, Respondent refused,and continuesto refuse, to bargain collectively with the UnionBy thusrefusing to bargainwith the Union theRespondent has engaged in unfair labor practices inviolation of Section 8(a)(5) of the Act and has interferedwith, restrainedand coercedemployees in violation ofSection 8(a)(1) of the ActThe aforesaid unfair labor practices affect commercewithin the meaningof Section 2(6) and (7) of the ActUpon the foregoing findings and conclusions, pursuantto Section 10(c) of the Act, I recommend that the Boardissue the followingORDERA For the purpose of determining the duration of thecertification,the initial year of certification shall bedeemed to begin on the date the Respondent commencesto bargain in good faith with the Union as the recognizedexclusive bargaining representative in the appropriate unit,BDecatur Transfer& Storage, Inc , its officers,agents, successors, and assigns, shall1Cease and desist from(a)Refusing to bargain collectivelywithRetail,Wholesale & Department Store Union, AFL-CIO, as theexclusivecollective-bargainingrepresentativeoftheemployees in the following appropriate bargaining unitAll truck drivers and warehouse employees, includingpackers, loaders, warehousemen and utility and servicemen at the Respondents Decatur and Huntsville,Alabama establishments,butexcludingtemporarysummeremployees,officeclericalemployees,professionalemployees,guards,and supervisors asdefined in the Act(b)Interferingwith the efforts of said Union tonegotiate for or represent employees as such exclusivecollective bargaining representative2Take the following affirmative action which isnecessary to effectuate the policies of the Act(a)Upon request bargain collectively with Retail,Wholesale & Department Store Union, AFL-CIO, as theexclusiverepresentativeoftheemployees in theappropriate unit with respect to rates of pay, wages, hoursof employment and other terms and conditions ofemployment and embody in a signed agreement anyunderstanding reached(b) Post at its plant in Huntsville, Alabama, copies ofthe attached notice marked "Appendix "' Copies of saidnotice, on forms provided by the Regional Director forRegion 10, shall, after being duly signed by an authorizedrepresentativeof the Respondent, be posted by theRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material(c)Notify the Regional Director for Region 10, inwriting,within20days from the receipt of thisRecommended Order, what steps the Respondent hastaken to comply herewith ',The purpose of this provision is to insure that the employees in theappropriate unit will be accorded the services of their selected bargainingagentfor the period provided by law SeeMar Jac Poultry Co136NLRB 785Commerce Co d/b/a Lamar Hotel140 NLRB 226 enfd328 F 2d 600 (C A )) cert denied 379 U S 817Burnett ConstructionCo 149 NLRB 1419 1421 enfd 350 F 2d 57 (C A 10)'In the event that this Recommended Order is adopted by the Board thewordsaDecision and Order shall be substituted for the words theRecommended Order of a Trial Examiner in the notice In the furtherevent that the Board s Order is enforced by a decree of a United StatesCourt of Appeals the words a decree of the United States Court ofAppeals Enforcing an Order shall be substituted for the words aDecision and Order ''In the event that this Recommended Order is adopted by the Boardthis provision shall be modified to readNotify the Regional Director forRegion 10 in writing within 10 days from the receipt of this Order whatsteps the Respondent has taken to comply herewith 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations BoardWE WILL NOT refuse to bargain collectively withRetail,Wholesale& Department Store Union,AFL-CIO,astheexclusivecollective-bargainingrepresentative of all our following employees:All truck drivers and warehouse employees, includingpackers, loaders,warehousemen and utility andservicemen atour Decatur and Huntsville, Alabamaestablishments,but excluding temporary summeremployees,officeclericalemployees,professionalemployees, guards, and supervisors as defined in theAct.WE WILL NOT interfere with the efforts of the Unionto negotiate for or represent employees as exclusivecollective-bargaining representative.WE WILL bargain collectively with the Union as theexclusivecollective-bargaining representativeof theemployees in the appropriate unit and if anunderstanding is reached we will sign a contract withthe Union.DatedByDECATURTRANSFER&STORAGE, INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice may be directed tothe Board's Regional Office, 730 Peachtree Street, NE.,Atlanta, Georgia, Telephone 404-526-5760.